10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

JAMES ANDREW HINDS, JR. (SBN 71222)
jhinds@jhindslaw.com

RACHEL M. SPOSATO (SBN 306045)
rsposato@jhindslaw.com

HINDS & SHANKMAN, LLP

21257 Hawthorne Blvd., Second Floor
Torrance, CA 90503

Telephone: (310) 316-0500

Facsimile: (310) 792-5977

Attorneys for Judgment Debtor,

Brown United, Inc.

JOSEPH CHORA (SBN 284700)
joseph@chorayoungllp.com

Chora Young, LLP

650 Sierra Madre Villa Ave., Suite 102
Pasadena, CA 91107

Telephone: (626) 744-1838

Facsimile: (626) 744-3167

Attorneys for Judgment Creditor,

One Horn Transportation, Inc.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ONE HORN TRANSPORTATION,

INC. Case No.2:19-cv-03149-VAP(MR Wx)
Plaintiff,
STIPULATED PROTECTIVE
v. ORDER
BROWN UNITED, INC. (MRW VERSION 4/19)
Defendant. 1 Check if submitted without

 

material modifications to MRW form

if

if

 

 

 
SN Ot

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

1. INTRODUCTION

1.1 PURPOSES AND LIMITATIONS |

Post-judgment discovery in this action is likely to involve production of
confidential, proprietary, or private information for which special protection from
public disclosure and from use for any purpose other than prosecuting this litigation
may be warranted. Accordingly, the parties hereby stipulate to and petition the
Court to enter the following Stipulated Protective Order. The parties acknowledge
that this Order does not confer blanket protections on all disclosures or responses to _
discovery and that the protection it affords from public disclosure and use extends
only to the limited information or items that are entitled to confidential treatment
under the applicable legal principles. The parties further acknowledge, as set forth
in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
file confidential information under seal; Civil Local Rule 79-5 sets forth the
procedures that must be followed and the standards that will be applied when a party
seeks permission from the court to file material under seal.

1.2 GOOD CAUSE STATEMENT

Judgment Creditor, One Horn Transportation (hereinafter referred to as

 

“Judgment Creditor”) contends that its judgment enforcement activities are likely to
involve requests for the production of certain documents from Judgment Debtor,
Brown United, Inc, (hereinafter referred to as the “Judgment Debtor”) and from the
Judgment Debtor’s certified public accountant, Charles Kiu (hereinafter referred to
as “Kiu”) that include, but are not limited to development, commercial, financial,
technical and/or proprietary information for which special protection from public
disclosure and from use for any purpose other than judgment enforcement is
warranted. Such confidential and proprietary materials and information consist of,
among other things, confidential business or financial information, information
regarding confidential business practices, or other confidential research,

development, or commercial information (including information implicating privacy
2

 

 
eo s DH th Bf

\O

10
11
12
13
14
13
16
17
18
19
20
ZL
22
23
24
20
26
ar
28

 

 

rights of third-parties), information otherwise generally unavailable to the public, or
which may be privileged or otherwise protected from disclosure under state or
federal statutes, court rules, case decisions, or common law. Accordingly, to
expedite the flow of information, to facilitate the prompt resolution of disputes over
confidentiality of requested materials, to adequately protect information the parties
are entitled to keep confidential, to ensure that the parties are permitted reasonably
necessary uses of such material to effectuate collection of the underlying judgment,
and serve the needs of justice, a protective order for such information is justified in
this matter. It is the intent of the parties that information will not be designated as
confidential for tactical reasons and that nothing be so designated without a good
faith belief that it has been maintained in a confidential, non-public manner, and

there is good cause why it should not be part of the public record of this case.

2. DEFINITIONS

2.1 Action: One Horn Transportation v. Brown United, Inc., United States
District Court for the Central District of California, Case No.: 2:19-cv-03149-
VAP(MRWx)

2.2 Challenging Party: a Party or Non-Party that challenges the
designation of information or items under this Order.

2.39 “CONFIDENTIAL” Information or Items: information (regardless of
how it is generated, stored or maintained) or tangible things that qualify for
protection under Federal Rule of Civil Procedure 26(c), and as specified above in
the Good Cause Statement.

2A” Counsel: Outside Counsel of Record and House Counsel (as well as

their support staff).

 

 
 

 

2.5 Designating Party: a Party or Non-Party that designates information or
items that it produces in disclosures or in responses to discovery as
“CONFIDENTIAL.” |

2.6 Disclosure or Discovery Material: all items or information, regardless
of the medium or manner in which it is generated, stored, or maintained (including,
among other things, testimony, transcripts, and tangible things), that are produced or
generated in disclosures or responses to discovery in this matter,

2.7 Expert: a person with specialized knowledge or experience in a matter
pertinent to the litigation who has been retained by a Party or its counsel to serve as
an expert witness or as a consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action.
House Counsel does not include Outside Counsel of Record or any other outside
counsel,

2.9  Non-Party: any natural person, partnership, corporation, association, or
other legal entity not named as a Party to this action.

2.10 Qutside Counsel of Record: attorneys who are not employees of a
party to this Action but are retained to represent or advise a party to this Action and
have appeared in this Action on behalf of that party or are affiliated with a law firm
which has appeared on behalf of that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors,
employees, consultants, retained experts, and Outside Counsel of Record (and their
support staffs).

2.12 Producing Party: a Party or Non-Party that produces Disclosure or
Discovery Material in this Action.

2.13 Professional Vendors: persons or entities that provide litigation
support services (e.g., photocopying, videotaping, translating, preparing exhibits or
demonstrations, and organizing, storing, or retrieving data in any form or medium)

and their employees and subcontractors.

 

 
aay

~l oH tA

10
1]
12
13
14
15
16
17
18
19
20
2]
ae
23
24
25
26
2f
28

 

 

2.14 Protected Material: any Disclosure or Discovery Material that is
designated as “CONFIDENTIAL.”
2.15 Receiving Party: a Party that receives Disclosure or Discovery

Material from a Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only
Protected Material (as defined above), but also (1) any information copied or
extracted from Protected Material; (2) all copies, excerpts, summaries, or
compilations of Protected Material; and (3) any testimony, conversations, or

presentations by Parties or their Counsel that might reveal Protected Material.

4, DURATION

Until the Judgment has been deemed satisfied in full by the Parties and this
Court or until the final disposition of this Action and all appeals (if applicable),
information that was designated as CONFIDENTIAL or maintained pursuant to this
Protective Order shall be maintained in a confidential matter and not publicly
discussed or disclosed unless agreed to by the Parties or the Court pursuant to the
terms herein. See Kamakana y. City and County of Honolulu, 447 F.3d 1172, 1180-
81 (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents.
produced in discovery from “compelling reasons” standard when merits-related
documents are part of court record). Accordingly, the terms of this protective order

do not extend beyond the full satisfaction of the Judgment.

as DESIGNATING PROTECTED MATERIAL
5.1 Exercise of Restraint and Care in Designating Material for Protection.
Each Party or Non-Party that designates information or items for protection under .

this Order must take care to limit any such designation to specific material that
5

 

 
 

 

qualifies under the appropriate standards. The Designating Party must designate for
protection only those parts of material, documents, items, or oral or written
communications that qualify so that other portions of the material, documents,
items, or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations
that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber the case development process or to impose
unnecessary expenses and burdens on other parties) may expose the Designating
Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it
designated for protection do not qualify for protection, that Designating Party must
promptly notify all other Parties that it is withdrawing the inapplicable designation.

5.2 Manner and ‘Timing of Designations. Except as otherwise provided in
this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
under this Order must be clearly so designated before the material is disclosed or
produced. |

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents,
but excluding transcripts of depositions or other pretrial or trial proceedings), that
the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
“CONFIDENTIAL legend”), to each page that contains protected material. If only a
portion or portions of the material on a page qualifies for protection, the Producing
Party also must clearly identify the protected portion(s) (e.g., by making appropriate
markings in the margins).

A Party or Non-Party that makes original documents available for

inspection need not designate them for protection until after the inspecting Party has
6

 

 
10
11
12
13
14
15
16
3
18
19
20
21
22
23
24
25
26
27
28

 

 

indicated which documents it would like copied and produced. During the
inspection and before the designation, all of the material made available for
inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
identified the documents it wants copied and produced, the Producing Party must
determine which documents, or portions thereof, qualify for protection under this
Order. Then, before producing the specified documents, the Producing Party must
affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
If only a portion or portions of the material on a page qualifies for protection, the
Producing Party also must clearly identify the protected portion(s) (e.g., by making
appropriate markings in the margins).

(b) for testimony given in depositions that the Designating Party identify the
Disclosure or Discovery Material on the record, before the close of the deposition all
protected testimony.

(c) for information produced in some form other than documentary and for
any other tangible items, that the Producing Party affix in a prominent place on the
exterior of the container or containers in which the information is stored the legend
“CONFIDENTIAL.” If only a portion or portions of the information warrants
protection, the Producing Party, to the extent practicable, will identify the protected
portion(s).

5.3 Inadvertent Failures to Designate. Tf timely corrected, an inadvertent
failure to designate qualified information or items does not, standing alone, waive
the Designating Party’s right to secure protection under this Order for such material.
Upon timely correction of a designation, the Receiving Party must make reasonable
efforts to assure that the material is treated in accordance with the provisions of this
Order, |

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a
designation of confidentiality at any time that is consistent with the Court’s
Scheduling Order.

6.2 Meet and Confer. The Challenging Party will initiate the dispute
resolution process, however, following the first dispute raised by the Challenging
Party, it is the Designating party’s responsibility to initiate a challenge proceeding if
the meet and confer process is unsuccessful (and, if necessary, file a discovery
motion) under Local Rule 37.1 et seq. For any subsequent dispute, it will be the
Challenging Party’s responsibility to initiate a challenge proceeding if the meet and
confer process is unsuccessful (and, if necessary, file a discovery motion). The
burden of the initiating a challenging proceeding (and if necessary file a discovery
motion) will go back and forth between the Designating and Challenging party
switching for each challenge.

6.3. The burden of persuasion in any such challenge proceeding will be on
the Designating Party. Frivolous challenges, and those made for an improper
purpose (e.g., to harass or impose unnecessary expenses and burdens on other
parties) may expose the Challenging Party to sanctions. Unless the Designating
Party has waived or withdrawn the confidentiality designation, all parties will
continue to afford the material in question the level of protection to which it is
entitled under the Producing Party’s designation until the Court rules on the
challenge. If it is the Designating party’s burden to initiate a challenging proceeding,
but he does not initiate a challenge proceeding with 30 days of the unsuccessful
meet and confer, the status of confidentially will no longer apply to the information
at issue.

However, if it is the Challenging party’s burden to initiate a challenging

proceeding but he does not, the initiate a challenging proceeding within 30 days of

 

 
10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

the unsuccessful meet and confer, the status of the confidentiality remains on the

information at issue.

7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1 Basic Principles. A Receiving Party may use Protected Material (and
the information contained within) that is disclosed or produced by another Party or
by a Non-Party in connection with this Action only for attempting to collect on the
Judgment issued in this Action. Such Protected Material may be disclosed only to
the categories of persons and under the conditions described in this Order. When the
Judgment has been satisfied or the Action, and its appeals (if applicable), have
reached final disposition, a Receiving Party must comply with the provisions of
section 13 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons
authorized under this Order.

In the event that the Receiving party initiates a separate action against the
Designating party, or any other third party, the Protected material will be treated in

the same manner as it was treated in this enforcement action.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
otherwise ordered by the court or permitted in writing by the Designating Party, a
Receiving Party may disclose any information or item designated
“CONFIDENTIAL” only to: .

(a) the Receiving Party’s Outside Counsel of Record in this Action, as
well as employees of said Outside Counsel of Record to whom it is reasonably

necessary to disclose the information for this Action;

 

 

 
10
ll
12
13
14
15
(16
17
18
19
20
21
22
23

24

25
26
27
28

 

 

'(b) the officers, directors, and employees (including House Counsel) of
the Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the
“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(d} the Court and its personnel;

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional
Vendors to whom disclosure is reasonably necessary for this Action and who have
signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses ,and attorneys for witnesses, in the
Action to whom disclosure is reasonably necessary provided: (1) the deposing party
requests that the witness sign the form attached as Exhibit A hereto; and (2) they
will not be permitted to keep any confidential information unless they sign the
“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
agreed by the Designating Party or ordered by the court. Pages of transcribed
deposition testimony or exhibits to depositions that reveal Protected Material may
be separately bound by the court reporter and may not be disclosed to anyone except
as permitted under this Stipulated Protective Order;

(i) any mediator or settlement officer, and their supporting personnel,
mutually agreed upon by any of the parties engaged in settlement discussions;

(j) the United States Marshal’s office with the United States District Court
for the District of California, and their staff in connection with the execution of a
judgment collection effort and/or collection. Any person in this subcategory is
expressly exempt from signing the “Acknowledgment and Agreement to Be Bound”
(Exhibit A); and

10

 

 
oO 4 BN A PS

oO

10
11
12
13
14
15
16
17
18
19
20
21

ae

23
24
25
26
27
28

 

 

(k) any process server company, and their staff, who have been employed
for the purposes of serving any writ, levy, garnishment, etc. or providing documents
to the U.S. Marshal’s office for purposes of judgment collection. Any person in this
subcategory is expressly exempt from signing the “Acknowledgment and
Agreement to Be Bound” (Exhibit A),

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
IN OTHER LITIGATION

Ifa Party is served with a subpoena or a court order issued in other litigation
that compels disclosure of any information or items designated in this Action as
“CONFIDENTIAL,” that Party must: |

(a) promptly notify in writing the Designating Party. Such notification
will include a copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order
to issue in the other litigation that some or all of the material covered by the
subpoena or order is subject to this Protective Order. Such notification will include
a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be
pursued by the Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with
the subpoena or court order will not produce any information designated in this
action as “CONFIDENTIAL” before a determination by the court from which the
subpoena or order issued, unless the Party has obtained the Designating Party’s
permission. The Designating Party will bear the burden and expense of seeking
protection in that court of its confidential material and nothing in these provisions
should be construed as authorizing or encouraging a Receiving Party in this Action

to disobey a lawful directive from another court.
W

 

 

 

 
oOo —~]

wo

10
11
je
i3
14
Is
16
17
18

19 |}

20
21
ae
23
24
25
26
ae
28

 

 

9. ANON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
PRODUCED IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a
Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
produced by Non-Parties in connection with this litigation is protected by the
remedies and relief provided by this Order. Nothing in these provisions should be
construed as prohibiting a Non-Party from seeking additional protections.

(b) In the event that a Party is required, by a valid discovery request, to
produce a Non-Party’s confidential information in its possession, and the Party is
subject to an agreement with the Non-Party not to produce the Non-Party’s
confidential information, then the Party will:

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality
agreement with a Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably
specific description of the information requested; and

(3) make the information requested available for inspection by the
Non-Party, if requested.

(c) Ifthe Non-Party fails to seek a protective order from this court within
14 days of receiving the notice and accompanying information, the Receiving Party
may produce the Non-Party’s confidential information responsive to the discovery
request. If the Non-Party timely seeks a protective order, the Receiving Party will
not produce any information in its possession or control that is subject to the
confidentiality agreement with the Non-Party before a determination by the court.
Absent a court order to the contrary, the Non-Party will bear the burden and expense

of secking protection in this court of its Protected Material.
12

 

 
 

 

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
Protected Material to any person or in any circumstance not authorized under this
Stipulated Protective Order, the Receiving Party must immediately (a) notify in
writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
persons to whom unauthorized disclosures were made of all the terms of this Order,
and (d) request such person or persons to execute the “Acknowledgment and

Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHER WISE
PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain
inadvertently produced material is subject to a claim of privilege or other protection,
the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
Procedure 26(b)(5)(B). This provision is not intended to modify whatever
procedure may be established in an e-discovery order that provides for production
without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
(e), insofar as the parties reach an agreement on the effect of disclosure of a
communication or information covered by the attorney-client privilege or work
product protection, the parties may incorporate their agreement in the stipulated

protective order submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any
person to seck its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this

Protective Order no Party waives any right it otherwise would have to object to
13

 

 
 

 

disclosing or producing any information or item on any ground not addressed in this
Stipulated Protective Order. Similarly, no Party waives any right to object on any
ground to use in evidence of any of the material covered by this Protective Order.
12.3 Filing Protected Material. A Party that seeks to file under seal any
Protected Material must comply with Civil Local Rule 79-5, Protected Material may
only be filed under seal pursuant to a court order authorizing the sealing of the
specific Protected Material at issue. If a Party's request to file Protected Material
under seal is denied by the court, then the Receiving Party may file the information

in the public record unless otherwise instructed by the court.

13, EINAL DISPOSITION

After the final disposition of this Action, as defined in paragraph 4, within 60
days of a written request by the Designating Party, cach Receiving Party must return
all Protected Material to the Producing Party or destroy such material, As used in
this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
summaries, and any other format reproducing or capturing any of the Protected
Material. Whether the Protected Material is returned or destroyed, the Receiving
Party must submit a written certification to the Producing Party (and, if not the same
person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
(by category, where appropriate) all the Protected Material that was returned or
destroyed and (2) affirms that the Receiving Party has not retained any copies,
abstracts, compilations, summaries or any other format reproducing or capturing any
of the Protected Material. Notwithstanding this provision, Counsel are entitled to
retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
reports, attorney work product, and consultant and expert work product, even if such
materials contain Protected Material. Any such archival copies that contain or

constitute Protected Material remain subject to this Protective Order as set forth in
, 14

 

 
wn Ww

Go S& ND

10
11
12
13
14
15
16

17

i8
19
20
21
22
23
24
25
26
27
28

 

 

Section 4 (DURATION). Additionally, any Protected Material or the unredacted
portion of the Protected Material, filed in a motion or otherwise placed in the public
domain in accordance with this Protective Order, loses its designation as Protected
Material and is no longer subject to the protections of this Protective Order. Those
portion(s) of the Protected Material redacted, but part of the filed and/or publicly

disclosed document, will maintain its Confidential status.
14, Any willful violation of this Order may be punished by civil or criminal
contempt proceedings, financial or evidentiary sanctions, reference to disciplinary

authorities, or other appropriate action at the discretion of the Court.

IT IS SO STIPULATED, THROUGH GOUINSEL ae RECORD.

 

fo /
DATED: $/2e/su 4 AL sf
ttorney: ys for Judgment Creditor,
Joseph Chora

DATED:

 

Attorneys for Judgment Debtor,
Rachel M. Sposato

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED,

DATED; August 23, 2019 ME

HON. MICHAEL R. WILNER
United States Magistrate Judge

15

 
YI HD A FSP WD PLP

wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ad
28

 

 

Section 4 (DURATION). Additionally, any Protected Material or the unredacted
portion of the Protected Material, filed in a motion or otherwise placed in the public
domain in accordance with this Protective Order, loses its designation as Protected
Material and is no longer subject to the protections of this Protective Order. Those
portion(s) of the Protected Material redacted, but part of the filed and/or publicly

disclosed document, will maintain its Confidential status.

14. Any willful violation of this Order may be punished by civil or criminal
contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
authorities, or other appropriate action at the discretion of the Court.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED:

 

Attorne : for Judgment Creditor,
a. hora

a Leven Le

pttomney: for Judgment Deb} Debjor,
Rachel M . Sposato

FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

DATED: August 23,2019 _ Wt

HON. MICHAEL R. WILNER
United States Magistrate Judge

15

 
 

 

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

I | [full name], of

 

[full address], declare under penalty of perjury that I have read in its entirety and
understand the Stipulated Protective Order that was issued by the United States
District Court for the Central District of California on [date] in the case of

| [insert case name and number]. I agree to comply with and to be
bound by all the terms of this Stipulated Protective Order and I understand and
acknowledge that failure to so comply could expose me to sanctions and punishment
in the nature of contempt. I solemnly promise that I will not disclose in any manner
any information or item that is subject to this Stipulated Protective Order to any
person or entity except in strict compliance with the provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court
for the Central District of California for the purpose of enforcing the terms of this
Stipulated Protective Order, even if such enforcement proceedings occur after
termination of this action. [ hereby appoint [full

name| of {full address and

 

telephone number] as my California agent for service of process in connection with
this action or any proceedings related to enforcement of this Stipulated Protective
Order,

. Date:

 

City and State where signed:

 

Printed name:

 

Signature:

 

16

 

 
 

 

Certificate of Service

| am employed in Torrance, California. | am over the age of 18 and not a party to this

action; my business address is 21257 Hawthorne Blvd., Second Floor, Torrance, CA 90503.

| hereby certify that on August 21, 2019, | served STIPULATED PROTECTIVE

ORDER on the following parties or counsel of record:

[><

SEE ATTACHED SERVICE LIST

To Be Served By the Court Via Notice of Electronic Filing (NEF/ECF): Pursuant to
controlling General Orders and LBR, the foregoing document was served by the court
via NEF and hyperlink to the document.

By Placing the original __an accurate copy in sealed envelope(s) to the

 

notification address(es) of record and sending by:

U.S. Mail: | arranged for the envelope(s) to be delivered by first-class mail. |

am readily familiar with the firm’s practice of collection and processing of First
Class Mail. It is deposited with the Postal Service on the same day with
postage thereon fully prepaid at Torrance, California in the ordinary course of
business and deposited in a mailbox or other like facility regularly maintained
by the United States Postal Service.

Overnight Delivery: | arranged for the envelope(s) to be delivered by overnight

 

delivery by close of business of the next business day. | am readily familiar
with the firm’s practice of collection and processing parcels for overnight
carrier. They are deposited with the overnight carrier or at a location
authorized to receive parcels on behalf of the overnight carrier on the same
day, fully prepaid at Torrance, California in the ordinary course of business.

| declare under penalty of perjury and the laws of the State of California that the

above is true and correct.

Executed on this 21st Wy of 4

st 2019in Torrance, California

Lhe fa DURAN

 

 

CERTIFICATE OF SERVICE

 
 

 

Service List
One Horn Transportation, Inc. v. Brown-United, Inc.
2:19-cv-03149-VAP-MRW

To Be Served By the Court Via Notice of Electronic Filing (NEF/ECF):

e Joseph Chora
joseph@chorayoungllp.com

e Rachel M Sposato
rsposato@jhindslaw.com,mduran@jhindslaw.com

 

CERTIFICATE OF SERVICE

 
